department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number release date date date uil founder a founder b trustee daughter son grandchild a grandchild b grandchild c bank corporation dear this is in response to your letters dated date and date requesting certain rulings on the application of part il of subchapter_f of chapter subtitle a irc part iv of subchapter_a of chapter subtitle b and subchapter_a of chapter subtitle d to the proposed transactions described below facts you have stated that you intend to submit your form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code the rulings contained in this letter are expressly contingent upon your being recognized as an organization described in sec_501 and classified as a private_foundation within the meaning of sec_509 at the time of receipt of any distribution from the charitable_lead_annuity_trust described below you are the charitable recipient of an annuity interest in the founder a and founder b charitable_lead_annuity_trust clat number two clat two to be created under the founder a revocable_trust or the founder b revocable_trust upon the death of the second to die of founder a and founder b founder a and founder b have two children son and daughter son has one child grandchild a and daughter has two children grandchild b and grandchild c son has created through a_trust agreement the founder a and founder b foundation number one foundation one daughter has created through trust agreements you the founder a and founder b foundation number two foundation two’ and the founder a and founder b foundation number three foundation three you have represented that all three foundation trusts are expected to be classified by the internal_revenue_service as private_foundations within the meaning of sec_509 bank will serve as trustee of each of the three private_foundations upon attainment of age thirty-five grandchild a will become the foundation advisor for foundation one upon the attainment of age thirty-five grandchild c will become the foundation advisor for foundation two upon the attainment of age thirty-five grandchild b will become the foundation advisor for foundation three you have represented that the primary responsibilities of a foundation advisor will be to appoint a philanthropy committee to determine certain charitable distributions a foundation advisor is also given the authority to remove and appoint corporate trustees meeting certain requirements until grandchild b and grandchild c reach age thirty-five daughter is given the authority to remove and appoint corporate trustees for foundation two and foundation three the corporate trustee of each foundation must obtain the consent of daughter or the adult owners of percent of the beneficial interests of any trusts that hold stock in corporation depending on the circumstances before the corporate trustee can transfer any stock in corporation at the deaths of each of founder a and founder b their last wills and testaments leave their residuary estates to the founder a revocable_trust and the founder b revocable_trust respectively under the revocable trusts the residue of the estate of the first to die passes to a marital trust for the surviving_spouse the marital trust is intended to qualify for the marital_deduction under sec_2056 at the surviving spouse’s death percent of the assets of the marital trust established by the first to die and percent of the residue of the surviving spouse's estate will be distributed equally to the three clats one-third of those assets will pass to the founder a and founder b clat number one clat one’ one-third will pass to clat two and one-third will pass to the founder a and founder b clat number three clat three’ all three clats will be created under the revocable_trust of the second to die of founder a and founder b you have represented that estate_taxes administration_expenses and claims against the estate will not be charged against the bequests to the clats or in the case of the surviving_spouse to the trust assets being distributed from the marital trust to the clats each clat is intended to satisfy the requirements of revproc_2007_46 2007_29_irb_102 clat one will pay an annuity amount to foundation one a_trust established for the benefit of son and grandchild a will be the remainder beneficiary of clat one clat two will pay an annuity amount to foundation two a_trust established for the benefit of daughter and grandchild c will be the remainder beneficiary of clat two clat three will pay an annuity amount to foundation three a_trust established for the benefit of daughter and grandchild b will be the reminder beneficiary of clat three you have represented that prior to receiving payments from the clats which will only begin to occur after the deaths of both founder a and founder b none of the private_foundations will own any stock which could give rise to tax_on_excess_business_holdings under sec_4943 with respect to any property passing to the three clats the trustee of each clat is directed to pay an annuity amount annually at the end of each taxable_year for a term of years to the corresponding private_foundation using values as finally determined for federal estate_tax purposes for the estate of the last to die of founder a and founder b the trustee of each clat is directed to use a formula to determine the annuity amount to be paid each year this annual annuity amount is to be paid from income and to the extent income is not sufficient from principal in the event the income of a clat is in excess of the annuity amount in any taxable_year such excess income will also be distributed to the charitable_beneficiary the first day of the annuity period is the date of death of the surviving_spouse but payment of the annuity amount may be deferred from this date until the end of the taxable_year in which a clat is completely funded within a reasonable_time after the end of the taxable_year in which a clat is completely funded the trustee must pay to the charitable_beneficiary the difference between any annuity amounts actually paid and the annuity amounts payable plus interest the interest for any period is to be computed at the sec_7520 rate of interest in effect for the date of the surviving spouse’s death all interest is to be compounded annually the last day of the annuity period is the day preceding the twentieth anniversary of the date of death of the surviving_spouse if a designated foundation is not an organization described in sec_170 and sec_2055 at the time any payment is to be made to it the trustee will distribute the annuity to one or more other organizations described in sec_170 and sec_2055 as the trustee selects in the trustee’s discretion during the trust term of each clat no payment will be made to any person other than the charitable_beneficiary no additional contributions can be made to a clat after the initial contribution the initial contribution however will be deemed to consist of all property passing to the trust by reason of the surviving spouse’s death you have represented that the charitable_lead_annuity interests bequeathed to each of the foundations will comprise substantially_all of all contributions or bequests made and to be made to each of the foundations it also is assumed that each charitable_lead_annuity interest will be worth more than dollar_figure at the time of the making of the bequests the clats are irrevocable however the trustee of each clat has the power acting alone to amend a clat from time to time in any manner required for the sole purpose of ensuring that the annuity passing to the charitable_beneficiary is a guaranteed_annuity_interest under sec_2055 and the regulations thereunder and that payment of the annuity to the charitable_beneficiary will be deductible from the gross_income of the clat to the extent provided by sec_642 and the regulations thereunder you represent that the formula for calculating the annuity amount will adhere to the requirements of the internal_revenue_code specifically sec_2032 and sec_7520 we specifically are not ruling as to whether your valuations will meet such requirements of the code foundation one and foundation three have submitted substantially identical requests for you also have represented that the annuity amount payable annually by each clat to each foundation shall be an amount rounded down to the nearest whole dollar amount which when multiplied by certain represented factors for a 20-year term will result in the value of the charitable_lead_annuity interest in each clat to be as close as possible to but not exceeding percent of the total value of the trust assets of each clat using values as finally determined for estate_tax purposes rulings based on the same facts rulings requested you have requested the following rulings the estate of the surviving_spouse of founder a and founder b will be entitled to a charitable deduction under sec_2055 for assets passing to the three clats created under the revocable_trust of the surviving_spouse including the assets passing from the marital trust created under the revocable_trust of the predeceased spouse founder a and founder b will not be considered substantial contributors as defined in sec_507 and therefore will not be considered disqualified persons under sec_4946 with respect to you stock owned by founder a and founder b before their deaths shall not be counted in determining whether or not you are subject_to the excise_tax on excess_business_holdings as provided under sec_4943 the only disqualified persons with respect to you will be a b c d e daughter the creator of you and grandchild c your foundation advisor both being the remainder beneficiaries of the corresponding clat the clat of which you are a beneficiary which will be a substantial_contributor to you the living family members as defined under sec_4946 but not including founder a and founder b of daughter and grandchild c certain entities in which daughter and grandchild c have an interest as defined under sec_4946 and f and certain entities in which the family members as defined under sec_4946 of daughter and grandchild c but not including founder a and founder b have an interest as defined under sec_4946 and f the three private_foundations will not be disqualified persons with respect to each other under sec_4946 law sec_501 exempts from federal_income_tax an organization organized and operated exclusively for charitable or educational_purposes sec_507 defines a substantial_contributor as any person who contributed or bequeathed an aggregate amount of more than dollar_figure to a private_foundation if such amount is more than percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person in the case of a_trust the term substantial_contributor also means the creator of the trust sec_2044 and b provides that for purposes of the federal estate_tax the gross_estate of a decedent will include the value of property with respect to which a deduction was allowed for the transfer of the property to the decedent under sec_2056 sec_2044 treats this property as passing from the decedent sec_2055 provides that for purposes of the federal estate_tax the value of the taxable_estate is determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of certain charitable organizations ilr c sec_2055 provides that no deduction is allowed under sec_2055 for a transfer to or for_the_use_of an organization or trust described in sec_508 or sec_4948 subject_to the conditions specified in such sections ilr c sec_2055 disallows the deduction under sec_2055 where the lead_interest in property passes to a charitable or other organization described in sec_2055 and the remainder_interest in the same property passes to a noncharitable beneficiary unless the lead_interest is in the form of a guaranteed annuity or is a fixed percentage of the fair_market_value of all the property to be determined yearly and distributed annually r c sec_2056 provides that the value of the taxable_estate will except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides that where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest transferred to the surviving_spouse will terminate or fail no deduction will be allowed with respect to the interest if the decedent transfers to any person other than the surviving_spouse an interest in the property and if by reason of the transfer the other person may possess or enjoy any part of the property after the termination or failure of the interest transferred to the surviving_spouse r c sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 no part of the property will be considered as transferred to any person other than the surviving_spouse sec_2056 provides that the term qualified_terminable_interest_property qtip means property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies the surviving_spouse has a qualifying_income_interest_for_life if income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse a specific_portion of property will be treated as separate_property an election under the paragraph with respect to any property will be made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable i the surviving_spouse is entitled to all the r c sec_4943 imposes a tax on the excess_business_holdings of any private_foundation ina business_enterprise during any taxable_year sec_4943 defines the term excess_business_holdings as the amount of stock in a corporation that a foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in the corporation to be permitted holdings il r c sec_4943 provides that the permitted holdings of any private_foundation in an incorporated business_enterprise are percent of the voting_stock reduced by i ii the percentage of the voting_stock owned by all disqualified persons in any case in which all disqualified persons together do not own more than percent of the voting_stock of an incorporated business_enterprise nonvoting_stock held by the private_foundation shall also be treated as permitted holdings il r c sec_4943 provides that a private_foundation shall not be treated as having excess_business_holdings in any corporation in which it together with all other private_foundations which are described in sec_4946 owns not more than percent of the voting_stock and not more than percent in value of all outstanding shares of all classes of stock sec_4943 provides that with certain exceptions not applicable here if after date there is a change in the holdings in a business_enterprise other than by purchase by the private_foundation or by a disqualified person-such as receipt of a gift or bequest which causes the private_foundation to have excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person rather than by the foundation during the 5-year period beginning on the date of such change in holdings sec_4943 provides that with certain exceptions not applicable here if after date there is a change in the holdings in a business_enterprise other than by purchase by the private_foundation or by a disqualified_person which causes the private_foundation to have an increase in excess_business_holdings in such enterprise determined without regard to sec_4943 sec_4943 shall apply except that the excess holdings immediately preceding the increase therein shall not be treated solely because of such increase as held by a disqualified_person rather than by the foundation il r c sec_4943 provides that in computing the business holdings of a private_foundation or a disqualified_person with respect thereto in any business_enterprise any stock or other interest owned directly or indirectly by or for a_trust shall be considered as being owned proportionately by or for its beneficiaries sec_4946 defines the term disqualified_person with respect to a private_foundation to include a a substantial_contributor to the foundation and b a foundation_manager it also includes a member_of_the_family of any individual substantial_contributor or foundation_manager in addition it includes a_trust or estate in which persons described above hold more than percent of the beneficial_interest sec_4946 defines the term foundation_manager to include an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation sec_4946 states that for purposes of determining who is a disqualified_person the family of any individual shall include only his spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren sec_4946 provides that for the purposes of sec_4943 the term disqualified_person includes i a private_foundation which is effectively controlled directly or indirectly by the same person or persons who control the private_foundation in question or ii a private_foundation to which substantially_all of the contributions were made directly or indirectly by the same person or persons described in subparagraph a b or c of sec_4946 or members of their families who made directly or indirectly substantially_all of the contributions to the private_foundation in question sec_4947 provides in part that sec_4943 shall not apply to a_trust which is described in subsection a if all the income_interest and none of the remainder_interest of such trust is devoted solely to one or more of the purposes described in sec_170 and ail amounts in such trust for which a deduction was allowed under sec_170 sec_545 sec_642 sec_2055 sec_2106 or sec_2522 have an aggregate value not more than percent of the aggregate fair_market_value of all amounts in such trusts sec_53_4947-2 restates sec_4947 and adds that the determination of the aggregate value of the income_interest is to be made as of the time for which the deduction was allowed sec_7520 provides in part that if an income estate or gift_tax charitable_contribution is allowable for any part of the property transferred the taxpayer may elect to use the federal midterm rate for either of the two months preceding the month in which the valuation_date falls sec_20_7520-2 provides the method to determine the value of a charitable_lead_annuity interest sec_1_507-6 provides in part that the term contribution shall for purposes of sec_507 have the same meaning as such term has under sec_170 and also include bequests legacies devises and transfers within the meaning of sec_2055 or sec_2106 thus for purposes of sec_507 any payment of money or transfer of property without adequate_consideration shall be considered a contribution sec_20_2055-2 provides in part that in the case of decedents dying after date where an interest in property passes or has passed_from_the_decedent for charitable purposes and an interest other than an interest which is extinguished upon the decedent's death in the same property passes or has passed_from_the_decedent for private purposes for less than an adequate_and_full_consideration in money_or_money's_worth after date no deduction is allowed under sec_2055 for the value of the interest which passes or has passed for charitable purposes unless the interest in property is a deductible_interest described in subparagraph of sec_20_2055-2 subparagraph vi of sec_20_2055-2 provides in relevant part that a deductible interest’ for purposes of subparagraph includes a charitable interest in property where the charitable interest is a guaranteed_annuity_interest whether or not such interest is in trust for this purpose the term guaranteed_annuity_interest means the right pursuant to the instrument of transfer to receive a guaranteed annuity a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually an amount is determinable if the exact amount which must be paid under the conditions specified in the instrument of transfer can be ascertained as of the appropriate valuation_date for example the amount to be paid may be a stated sum for a term of years sec_20_2055-2 provides that where a charitable interest in the form of a guaranteed_annuity_interest is in trust and the present_value on the appropriate valuation_date of all the income interests for a charitable purpose exceeds percent of the aggregate fair_market_value of all amounts in such trust after the payment of estate_taxes and all other liabilities the charitable interest will not be considered a guaranteed_annuity_interest unless the governing instrument of the trust prohibits both the acquisition and the retention of assets which would give rise to a tax under sec_4944 if the trustee had acquired such assets sec_53_4943-8 provides in part that for purposes of sec_4943 in computing the holdings in a business_enterprise of a private_foundation or a disqualified_person as defined in sec_4946 any stock or other interest owned directly or indirectly by or for a corporation partnership estate_or_trust shall be considered as being owned proportionately by or for its shareholders partners or beneficiaries except as otherwise provided in paragraphs b c and d of this section sec_53_4943-8 provides in part that any interest actually or constructively owned by an estate_or_trust is deemed constructively owned in the case of an estate by its beneficiaries or in the case of a_trust by its remainder beneficiaries thus if a_trust owns percent of the stock of a corporation a and if on an actuarial basis w's life interest in the trust i sec_15 percent y's life interest i sec_25 percent and z's remainder_interest is percent under this paragraph b z will be considered to be the owner of percent of the stock of corporation a sec_53_4943-2 provides in relevant part that in calculating the amount of the tax imposed by sec_4943 for a taxable_year the tax shall be imposed on the last day of the private foundation's taxable_year but the amount of such tax and the value of the excess_business_holdings subject_to such tax shall be determined with respect to the foundation's holdings in any business_enterprise as of that day during the foundation's taxable_year when the foundation's excess holdings in such enterprise were the greatest sec_53_4946-1 provides that for purposes of subparagraph iii a and v of sec_53_4946-1 the term combined voting power includes voting power represented by holdings of voting_stock actual or constructive under sec_4946 but does not include voting rights held only as a director or trustee sec_53_4947-2 restates sec_4947 which exempts from sec_4943 certain charitable lead trusts in which the charitable lead interests do not exceed percent of the aggregate fair_market_value of all amounts in such trusts and adds that the determination of the aggregate value of the income_interest is to be made as of the time for which the deduction was allowed analysis ruling the estate of the surviving_spouse of founder a and founder b will be entitled to a charitable deduction under sec_2055 for assets passing to the three clats created under the revocable_trust of the surviving_spouse including the assets passing from the marital trust created under the revocable_trust of the predeceased spouse in this case the formula set forth in each revocable_trust to determine the annuity from each clat results in an amount that is determinable because it is ascertainable as of the valuation_date of the surviving spouse’s estate therefore based upon the facts submitted and the representations made we conclude that the formula results in a guaranteed annuity within the meaning of sec_2055 because it satisfies the requirement that the annuity be a determinable amount accordingly based upon the facts submitted and the representations made we also conclude that the estate of the surviving_spouse will be entitled to a deduction under sec_2055 for the present_value of the annuity from each clat provided the marital trust's terms satisfy the requirements of sec_2056 and the election under sec_2056 is properly made for the assets of the marital trust that actually pass from the marital trust to each of the clats the assets that actually pass from the marital trust to each of the clats are not subject_to the the clats’ terms satisfy the requirements of rev liabilities of the surviving spouse’s estate proc or the requirements of any successor guidance and the recipient of the annuity from each clat is a charitable foundation described in sec_170 sec_2055 and sec_501 and classified as a private_foundation under sec_509 which is not otherwise described in sec_508 or sec_4948 or an organization described in sec_170 sec_2055 and sec_501 which is not otherwise described in sec_508 or sec_4948 ruling founder a and founder b will not be considered substantial contributors as defined in sec_507 and therefore will not be considered disqualified persons under sec_4946 with respect to you under sec_4946 the term disqualified_person is defined to include a person who is a substantial_contributor sec_507 defines the term substantial_contributor to include any person who contributed or bequeathed an aggregate amount of more than dollar_figure to a private_foundation if such amount is more than two percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person sec_4 c provides in part that the term contribution shall for purposes of sec_507 have the same meaning as such term has under sec_170 and also include bequests legacies devises and transfers within the meaning of sec_2055 or sec_2106 thus for purposes of sec_507 any payment of money or transfer of property without adequate_consideration shall be considered a contribution founder a or founder b foundations the annuity interests are designed to qualify as guaranteed annuity interests and will bequeath charitable_lead_annuity interests in the clats to the therefore as deductible interests for purposes of the estate_tax as defined in treas reg e vi it is assumed that the value of each of these bequeathed charitable_lead_annuity interests will exceed dollar_figure in addition it is expected that such bequests will constitute substantially_all of all bequests that will be made to the foundations and thus will exceed the two-percent minimum prescribed by sec_507 in defining substantial_contributor accordingly the later to die of founder a or founder b contributor as defined in sec_507 to the foundations to which he or she will bequeath the charitable_lead_annuity interests ruling stock owned by founder a and founder b before their deaths shall not be counted in determined whether or not you are subject_to the excise_tax on excess_business_holdings as provided under sec_4943 will be considered a substantial generally sec_4943 imposes a tax on the excess_business_holdings in a business_enterprise of a private_foundation sec_4943 provides in part that the permitted holdings of any private_foundation in an incorporated business_enterprise are percent of the voting_stock reduced by the percentage of the voting_stock owned by all disqualified persons the proposed transfers of assets to the clats including any corporation stock will not take place until after the deaths of founder a and founder b the foundations will not acquire any stock in corporation unless it is distributed to them by the clats in satisfaction of the foundations’ rights to receive the annual annuity amounts sec_53_4943-2 provides in relevant part that in calculating the amount of the tax imposed by sec_4943 for a taxable_year the tax shall be imposed on the last day of the private foundation's taxable_year but the amount of such tax and the value of the excess_business_holdings subject_to such tax shall be determined with respect to the foundation's holdings in any business_enterprise as of the day during the foundation's taxable_year when the foundation's by definition this computation for any excess holdings in the enterprise were the greatest given year will have to occur following the deaths of founder a and founder b also by definition at the time of any such computations founder a and founder b will no longer be shareholders in corporation your computations under sec_4943 will be made by taking into account the stock owned by you and your disqualified persons as of each computation_date accordingly the stock owned by founder a and founder b before their deaths shall not be counted in determining whether or not you are subject_to the excise_tax on excess_business_holdings as provided under sec_4943 ruling the only disqualified persons with respect to you will be a b c d daughter the creator of you and grandchild c the foundation advisor of you both being the remainder beneficiaries of the corresponding clat the clat of which you are the beneficiary which will be a substantial_contributor to you the living family members as defined under sec_4946 but not including founder a and founder b of daughter and grandchild c certain entities in which daughter and grandchild c have an interest as defined under sec_4946 and f and e certain entities in which the family members as defined under sec_4946 of daughter and grandchild c but not including founder a and founder b have an interest as defined under sec_4946 and f we will rule as to whether a certain person or entity may or may not be a disqualified_person if we are provided sufficient facts however we normally decline to rule as to whether certain named persons are the sole disqualified persons with regard to a transaction daughter as your creator is a disqualified_person because she is the child of founder a and founder b one of which will be a substantial_contributor to you and also is the creator of you thus daughter is described in sec_4946 as a member_of_the_family of a substantial_contributor and is described in sec_4946 because she is the creator of a_trust that is a private_foundation ie you described in the last sentence of sec_507 grandchild c will be a disqualified_person since he will be the child and grandchild of a disqualified_person and will be described in sec_4946 clat two because it is merely paying an annuity is not a substantial_contributor to you however clat two will be a disqualified_person with respect to you a_trust is a disqualified_person if more than percent of the beneficial_interest in the trust including constructive holdings is owned by substantial contributors foundation managers percent owners or members of the family of any of these individuals see sec_4946 the beneficiaries of the trust that will be the remainder beneficiary of clat two are disqualified persons they will be treated as owning no less than percent of the total interests in the trust because the annuity interest cannot exceed percent accordingly the interests of disqualified persons in clat two will exceed the percent minimum requirement of sec_4946 and clat two will be a disqualified_person with respect to you in addition for purposes of sec_4943 the voting_stock of corporation that is owned by clat two will be deemed to be owned by the beneficiaries of its remainderman-ie trust for the benefit of daughter and grandchild c see sec_53_4943-8 with respect to ruling c the members of the families of daughter and grandchild c also will be disqualified persons with respect to you because they will be described in sec_4946 and d for the reasons set forth above we decline to rule with regard to requested ruling sec_4 and e ruling the three private_foundations will not be disqualified persons with respect to each other under sec_4946 a private_foundation may be a disqualified_person with respect to another private_foundation for purposes of the excess business holding rules pursuant to sec_4946 a disqualified_person private_foundation must be effectively controlled directly or indirectly by the same persons who control the private_foundation in question or must be the recipient of contributions substantially_all of which were made directly or indirectly by substantial contributors foundation managers percent owners and members of their family ies who made directly or indirectly substantially_all of the contributions to the private_foundation in question see sec_52 b here the founder a or founder b will be a substantial_contributor to all three private_foundations ruling sec_4 the estate of the surviving_spouse of founder a and founder b will be entitled to a charitable deduction under sec_2055 for assets passing to the three clats created under the revocable_trust of the surviving_spouse including the assets passing from the marital trust created under the revocable_trust of the predeceased spouse subject_to the assumptions and qualifications specified previously founder a or founder b will be considered a substantial_contributor as defined in sec_507 and therefore will be a disqualified_person under sec_4946 with respect to you stock owned by founder a and founder b before their deaths shall not be counted in determined whether or not you are subject_to the excise_tax on excess_business_holdings as provided under sec_4943 with respect to you daughter the creator of you and grandchild c daughter’s child and the foundation advisor of you both being the remainder beneficiaries of clat two will be disqualified persons clat two also will be a disqualified_person with respect to you because disqualified persons will hold more than percent of the beneficial interests in clat two for purposes of sec_4943 clat two's shares of corporation will be considered to be held by daughter and grandchild c also members of the families of daughter and grandchild c will be disqualified persons with respect to you the three private_foundations will be disqualified persons with respect to each other under sec_4946 these rulings are based on the facts as they were presented which are summarized and restated under the heading facts above and on the understanding that there will be no material changes in these facts these rulings also are based on applicable law in effect on the if there is a change in a material fact or law local or federal before the date of this letter transactions considered in this ruling take effect the ruling will have no force or effect this letter does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described and in particular it does not address tax matters relating to grantor trusts powers of appointment or gift and estate taxation other than the issue addressed under sec_2055 further nothing in this letter should be construed to provide that the terms of the marital trust satisfy the requirements of sec_2056 because it could help resolve questions concerning your federal_income_tax status this letter should be kept in your permanent records if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely michael seto manager eo technical enclosure notice
